Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/749,314 filed 01/31/2018 is in response to Applicant’s arguments/remarks and claims amendment filed 09/27/2021. Applicant’s response has been given full consideration. 
Claims 1, 3-5, 7, 9, 11, 13-20 are currently pending in this application, and all the claims are under full consideration. This application is in condition for allowance. 
Allowed Claims
Claims 1, 3-5, 7, 9, 11, 13-20 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed towards a complex electrolyte membrane, comprising: (a) a mixed layer including an ion conductive region and a porous support and (b) a conductive layer including an ion conductive polymer provided on at least one surface of the mixed layer. The conductive layer includes a first silica particles, or a mixture of first silica particles and second silica particles that have different average particles diameters, where an average particle diameter of the first silica particles is larger than an average particle diameter of the second silica particles, and are dispersed into the ion conductive polymer. The first silica particles comprise (i) synthetic silica, (ii) are porous, and (iii) have a specific surface area of 800 m2/g or greater and less than or equal to 1,000 m2/g. The mixed layer only includes second silica particles; and the second silica 
The closest prior art is considered to be Chiba Takahito et al. (JP 2005285413 called JP ‘413), Takekawa et al. (U.S. PG Publication 2006/0083962), St-Arnaud et al. (U.S. PG Publication 2005/0053818) and Li et al. (U.S. PG Publication 2009/0163637). 
JP ‘413 discloses an electrolyte membrane comprising a proton conductive membrane formed by in-situ polymerization of a proton conductive organic substance in a porous film, the porous film is inorganic porous membrane formed of two types of inorganic silica fine particles having different average particle diameter. JP ‘413, however, does not disclose the second silica particle is present in amount in 50 parts by weight to 400 parts by weight of the first silica particles, or does not also disclose the larger diameter silica particle is synthetic silica, are porous and have surface area of the of 800 m2/g and less than 1000 m2/g. Furthermore, JP ‘413 does not disclose the electrolyte membrane has a mixed layer including an ion conductive region and a porous support. Consequently, JP ‘413 does not disclose the limitation wherein a mixed layer only includes second silica particles, or the silica particles in a mixed layer comprise fumed silica and have density of 50 g/L or greater. JP ‘413, therefore, does not disclose all the limitations of the instant invention. 
Takekawa discloses a composite electrolyte membrane comprising a porous body composed of an inorganic substance and a polymer having proton conductivity, and the inorganic porous body contains silica. Takekawa, however, does not disclose the silica particles are fumed silica and have the claimed density of 50 g/L. Takekawa also does not disclose the conductive layer, different than the mixed layer, including an ion conductive polymer provided on at least one 
St-Arnaud et al. discloses a composite material comprising of inorganic silica dispersed in a polymer matrix used for proton exchange membrane in fuel cells; and discloses the silica has particles characterized by surface area of 10 m2/g to 1500 m2/g. St-Arnaud, however, does not disclose the presence of a first silica and a second silica in the disclosed composite material formed of the silica particles dispersed in a polymer matrix. Thus, St-Arnaud does not disclose the particulars of the claimed complex electrolyte comprising of a mixed layer, and a conductive layer including first silica particles and second silica particles having the disclosed ratio of parts by weight, or the average particle diameter or density as claimed.  
Li et al. discloses metal oxide powders often used in polymers to modify mechanical or other properties of the resulting composite, and teaches fumed silica having density of about 25 kg/m3 to 64 kg/m3. Li, however, does not disclose the particulars of the claimed complex electrolyte comprising of a mixed layer and a conductive layer, or the first silica and second silica found in the layers, and their mixing amounts or their properties.  
Applicant’s argument and remarks filed 09/27/2021 presented to establish the distinguishing features of the claimed complex electrolyte membrane over the combined teaching of the applied references and regarding patentability of the invention suggested by the examiner in the interview dated 09/08/2021 (See Interview Summary dated 09/14/2021) is also persuasive since as argued by Applicant the combined teaching of the applied prior art does not specifically and expressly teach the claimed limitation of the complex electrolyte membrane; particularly with regard to the mixed layers and the conductive layer, and the first silica particles and the second 
Examiner also notes that the instant specification discloses that the instant invention uses two or more types of fine particles having different average particle diameters, and by using such two or more types of fine particles having different average particle diameters, membrane performance and/or durability may be effectively enhanced in a low humidity condition or current density region (Instant specification as published U.S. PG Publication 2018/0226670 paragraph 0029). In another embodiment of the instant invention when the two or more types of silica particles are included in the complex electrolyte membrane or the enhanced complex electrolyte membrane and used in a fuel cell, a membrane performance-enhancing effect is obtained (Instant Specification as published U.S. PG Publication 2018/0226670 paragraph 0075). Such disclosure is evidence of unexpected results exhibited by the claimed complex electrolyte membrane over the electrolyte membranes disclosed in the applied prior art references. 
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore Claims 1, 3-5, 7, 9, 11, 13-20 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722